BOARD OF DIRECTORS CONSENT IN LIEU OF MEETING REGARDING

SHARE ISSUANCE INSTRUCTIONS

 

The Board of Directors for American Housing Income Trust, Inc., a Maryland
corporation (the “Company”) in furtherance of the prior consents approving and
ratifying the Stock Exchange and Restructuring Agreement between the Company and
Performance Realty Management, LLC (“Performance Realty”) dated August 1, 2016,
but not closed until issuance of the shares set forth herein, hereby consents to
the following action in lieu of a meeting:

RESOLVED, Issuer Direct, as transfer agent for the Company, is authorized to
issue the 999,504 shares currently titled to Performance Realty bearing OFAC
#29847 to those individuals or entities set forth on Exhibit A attached hereto.
Issuer Direct is authorized to issue 439,897 shares of restricted common stock
out of the Company’s treasury to those individuals or entities set forth on
Exhibit B attached hereto.

Dated: August 10, 2016

RESOLVED:

 

Abstaining from Vote

Sean Zarinegar

Chairman of the Board



/s/ Jeff Howard

Jeff Howard

Director

 

/s/ Kenneth Hedrick
Kenneth Hedrick
Director

/s/ Les Gutierrez
Les Gutierrez
Director

/s/ James Stevens
James Stevens
Director

 



-1-

 



 

EXHIBIT A

 



Last Name First Name Registered Nielsen, Manager Todd 3,866 Boehmer Edward
22,785 Boehmer Edward & Paula 22,785 22,785 Bollwerk Albert 22,785 Borkman Ralph
7,857 Campeau David & Joan 22,785 Colantonio Ray 11,386 Creighton James 2,619
Foerder Michael 11,386 George Chris 7,857 Hafner Jeri L, Vantage 5,238 Hunkler
Michael 7,857 11,386 Kolanowski, TTE Joseph 22,785 Kozubal Michael 45,582 Levine
Jay 11,386 Linebaugh James 7,857 Lineberger Jason 22,785 Luke James "Tom" 11,386
11,386 MacDiarmid Don 7,857 11,386 MacDiarmid Don 11,386 McCanless Kurt 10,476
Neilson Todd 8,206 Nolen Kenneth 45,582 Paukert Thomas 7,744 Rees James 79,779
9,677 22,785 Reynolds Julie 11,386 Reynolds Julie 3,417 Reynolds Julie 2,269
Rollins Scott 5,238 Rollins Scott 8,655 Schneider Dennis 10,251 Seward Paul
22,785 Smith Paul, L. 193,766 Tapia, Manager Leroy 68,380 Tognazzini Arthur
7,857 Tournillion Nicholas & Audrey 10,251 Visser Richard & Phyllis 56,981
11,386 Wade Jerry 10,476 10,476 Wells Roger 3,866 Williams Doug 7,857 Wright
Robin 22,785     999,504



 



 



 

-2- 

 



 

EXHIBIT B

 



Last Name First Name Restricted Nielsen, Manager Todd 1,134 Boehmer Edward
10,548 Boehmer Edward & Paula 10,548 10,548 Bollwerk Albert 7,215 Borkman Ralph
2,143 Campeau David & Joan 10,548 Colantonio Ray 8,614 Creighton James 714
Foerder Michael 8,614 George Chris 2,143 Hafner Jeri L, Vantage 1,429 Hunkler
Michael 2,143 5,281 Kolanowski, TTE Joseph 7,215 Kozubal Michael 21,085 Levine
Jay 8,614 Linebaugh James 2,143 Lineberger Jason 16,017 Luke James "Tom" 8,614
8,614 MacDiarmid Don 2,143 11,947 MacDiarmid Don 8,541 McCanless Kurt 2,857
Neilson Todd 2,294 Nolen Kenneth 24,418 Paukert Thomas 2,164 Rees James 35,076
2,668 17,215 Reynolds Julie 8,614 Reynolds Julie 916 Reynolds Julie 631 Rollins
Scott 1,429 Rollins Scott 2,392 Schneider Dennis 2,749 Seward Paul 6,017 Smith
Paul, L. 64,484 Tapia, Manager Leroy 21,620 Tognazzini Arthur 2,143 Tournillion
Nicholas & Audrey 4,150 Visser Richard & Phyllis 28,352 13,614 Wade Jerry 2,857
2,857 Wells Roger 1,134 Williams Doug 2,143 Wright Robin 10,548     439,897

 

 





 



-3-

